Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 7, 2017                                                                                         Stephen J. Markman
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  152567(87)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 152567
  v                                                                 COA: 317527
                                                                    Oakland CC: 2012-241894-FH
  DANIEL HORACEK,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motions of the Criminal Defense Attorneys of
  Michigan to extend the time for filing a brief amicus curiae and to waive the filing fee are
  GRANTED. The amicus brief will be accepted as timely filed if submitted on or before
  July 12, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 7, 2017
                                                                               Clerk